Citation Nr: 0522035	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  96-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and anxiety disorder.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
September 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the issue for further development in 
September 2000 and August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the September 2000 remand, the Board requested that the 
veteran's Social Security Administration (SSA) records be 
obtained.  It is unclear from the record whether the records 
were obtained.  The United States Court of Appeals for 
Veterans Claims has indicated that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand order.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 
168, 271 (1998).  Although the Board regrets delay in further 
appellate review, the only recourse is to remand the case for 
the veteran's SSA records.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain from the SSA 
copies of any determinations regarding 
the veteran's claims for disability 
benefits, along with the underlying 
medical records associated with such 
determinations.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



